Citation Nr: 1746386	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for an acquired psychiatric disorder to include depression, claimed as secondary to service-connected degenerative joint disease (DJD) of the right foot with hallux valgus.

4.  Entitlement to an increased rating for service-connected residuals of left index finger fracture to include left median nerve neuropathy, in excess of zero percent prior to January 24, 2017 and 10 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for service-connected DJD of the right foot with hallux valgus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In a February 2017 rating decision, the RO increased the assigned rating for service-connected status-post left index finger injury to 10 percent, effective January 24, 2017.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issues of entitlement to service connection for an acquired psychiatric disorder to include depression and entitlement to an increased rating for DJD of the right foot with hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.



FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO denied service connection for disabilities of the lumbar spine and the left foot.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received since the April 2008 decision is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claims of service connection for disabilities of the lumbar spine and left foot.

3.  The service-connected residuals of left index finger fracture to include left median nerve neuropathy result in symptoms that most nearly approximates mild incomplete paralysis and does not more nearly approximate moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a lumbar spine disability and a left foot disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  Since the April 2008 rating decision, new and material evidence has not been received with respect to the claims of entitlement to service connection for a lumbar spine disability and a left foot disability; these claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Throughout the appeal period, the criteria for the assignment of a 10 percent rating, but no higher, for residuals of left index finger fracture to include left median nerve neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.71a Note 1, 4.124a, Diagnostic Codes (DCs) 5225, 5229, 8515 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Claims to reopen

In general, decisions of the RO that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an April 2008 decision, the RO denied the Veteran's original claims of entitlement to service connection for disabilities of the lumbar spine and left foot.  He did not perfect an appeal, and new and material evidence was not received within one year of the issuance of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran now seeks to reopen his claims of service connection for a lumbar spine disability and a left foot disability.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in April 2008.  After reviewing the record, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156 has not been received to warrant reopening of the claims of service connection for a lumbar spine disability and a left foot disability.

The evidence associated with the Veteran's claims file at the time of the last final denial in April 2008 included STRs, VA treatment records, VA examination reports dated February 1996 and January 2008, and the Veteran's statements.

At the time of the last final denial, the Veteran contended that he suffered from disabilities of the lumbar spine and left foot, which were incurred during his military service and/or as secondary to his service-connected DJD of the right foot with hallux valgus.  See the Veteran's claim dated August 2007.

The Veteran's served on active duty from January 1983 to December 1993.  A VA examination conducted in February 1996 noted that an x-ray of the bilateral feet was negative.  VA treatment records dated in October 2007 noted the Veteran's gait disturbance.  It was further indicated that the Veteran's x-ray of the lumbar spine conducted in January 2006 revealed mild degenerative lumbar spondylosis.  VA treatment records dated in January 2008 noted chronic low back pain.  A VA examination conducted in January 2008 did not identify any abnormalities as to the left foot.

As described above, the Veteran's claims of entitlement to service connection for a lumbar spine disability and a left foot disability were last finally denied in an April rating decision.  After a review of the entire record, and for the reasons expressed immediately below, the Board concludes that new and material evidence to reopen the claims of entitlement to service connection for disabilities of the lumbar spine and left foot have not been received.

The evidence associated with the claims file subsequent to the final decision in April 2008 includes, but is not limited to, the Veteran's VA treatment records; VA examination reports dated May 2011 and December 2011; and lay statements of the Veteran.

Medical evidence has been added to the record indicating that the Veteran has continuing complaints of a lumbar spine disability.  He was afforded a VA examination of the bilateral feet in May 2011, which did not reveal a diagnosis as to the left foot.  The Veteran was afforded a VA examination in December 2011 as to the lumbar spine, at which time the examiner confirmed a diagnosis of osteoarthritis of the lumbar spine.  As to the question of nexus, the examiner determined that the lumbar spine disability is not at least as likely as not due to his service-connected right foot injury.  The examiner also determined that the lumbar spine disability is not due to the Veteran's active military service.

Significantly, these continuing diagnoses of lumbar spine disability, although new, are essentially cumulative of evidence already of record.  In addition, although the Veteran was afforded a VA examination in May 2011 as to the bilateral feet, the examiner indicated that the Veteran does not have a diagnosed left foot disability.  Moreover, the December 2011 VA examiner concluded that the Veteran's lumbar spine disability is not due to his military service, or to his service-connected DJD of the right foot with hallux valgus.  Accordingly, the May 2011 and December 2011 VA examination reports are unfavorable to the claims of entitlement to service connection for disabilities of the lumbar spine and left foot and thus do not provide a basis for reopening either claim.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010).  In that decision, the Court held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  However, as indicated above, in the current appeal the Veteran has not provided evidence as to a diagnosed left foot disability, or to a relationship between claimed disabilities and his military service and/or his service-connected right foot disability, which was not previously considered in prior decisions.  Accordingly, his contentions made during the current appeal are cumulative and may not be deemed to be both new and material.  Shade, supra.

The Veteran has been afforded ample opportunity to submit new and material evidence.  38 U.S.C.A. § 5107(a).  As the additionally received evidence does not tend to establish any point not previously demonstrated, it is cumulative.  See 38 C.F.R. § 3.156 (2016).  The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claims for service connection for disabilities of the lumbar spine and left foot are not reopened.

III. Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Here, the Veteran is assigned a noncompensable (zero percent) evaluation for status-post left index finger injury prior to January 24, 2017 and 10 percent thereafter.  As discussed below, the Board concludes that a 10 percent evaluation is warranted for the entire appeal period.  Thus, a staged rating is not appropriate for the Veteran's service-connected left index finger disability.
The Veteran is right-handed; consequently the ratings for the minor arm apply to his left upper extremity.

The Veteran was originally granted service connection for status-post fracture of the left index finger in February 1994 under DC 5225 (index finger, ankyslosis of).  In a February 2017 rating decision, the RO determined that rating the Veteran's left finger disability under DC 8515 (the median nerve, paralysis of) was more appropriate.

Pursuant to DC 8515, mild incomplete paralysis of the median nerve warrants a 10 percent rating for both arms.  Moderate incomplete paralysis warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Severe incomplete paralysis warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Complete paralysis consisting of the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances warrants a 70 percent rating for the major arm and a 60 percent rating for the minor arm.  38 C.F.R. § 4.124a, DC 8515.

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal (MP) and proximal interphalangeal (PIP) joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the MP joint has a range of zero to 90 degrees of flexion, the PIP joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal (DIP) joint has a range of zero to 70 or 80 degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note (1).

Under DC 5229, a noncompensable evaluation is warranted for any limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

In this matter, the Veteran asserted a claim of entitlement to an increased rating for service-connected status-post fracture of the left index finger in January 2011.  He was afforded a VA examination in May 2011 at which time the examiner noted that the Veteran had pain and decreased strength in the left index finger.  The Veteran reported decreased dexterity and stiffness in the finger.  He denied locking or swelling.  He endorsed flare-ups, which make it hard to grasp and hold objects.  He reported that the flare-ups occur 4-5 times per day and last two hours.  He stated that he has not received on-going treatment for this condition.  Examination of the left hand revealed a decrease in strength in regard to twisting.  There was also a decrease in dexterity in regard to twisting.  Upon physical examination, as to the Veteran's left hand dexterity of the thumb attempting to oppose the fingers, there was no gap between the thumb pad and any of the fingers.  PIP flexion of the left index finger was to 100 degrees without pain; MP flexion was to 90 degrees without pain; and DIP flexion was to 50 degrees without pain.  There was no additional limitation of motion documented upon repetitive motion testing.  Motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was also no gap between the proximal transverse crease of the palm to the left index fingertip.  There was no ankylosis of the left index finger.  The examiner diagnosed the Veteran with status-post fracture, radial and distal tufts, left index finger.

VA treatment records dated in March 2015 noted that the Veteran had left hand pain; however, it was attributed to superficial thrombophlebitis at a prior intravenous (IV) site.

The Veteran was afforded another VA examination in January 2017 at which time the examiner determined that the Veteran's left index finger disability was more accurately diagnosed as median nerve neuropathy and unhealed fracture.  The examiner stated that the distal portion of the left 2nd digit, at the tip, has decreased sensation to light, dull and sharp stimulus when compared to other fingers of the same hand and to the right hand, which is consistent with mild median nerve dysfunction in this distribution (palmar cutaneous branch).  The Veteran reported flare-ups of his neuropathy as constant numbness and tingling.  He stated that the tip of his finger throbs in pain when it gets cold.  He stated that the overall functional impairment of his disability is that, due to numbness, he has trouble feeling and recognizing objects sometimes causing him to drop things.  Physical examination of the left hand revealed MCP flexion to 90 degrees, PIP flexion to 100 degrees, and DIP flexion to 10 degrees.  There was no gap between the pad of the thumb and the fingers upon opposition.  There was also no gap between the fingers and the proximal transverse crease of the hand on maximal finger flexion.  The examiner stated that the Veteran's impaired motion of the left index finger may decrease his ability to tightly grasp objects.  There was no additional loss of motion upon repetitive testing.  There was no pain noted upon examination; however there was decreased sensation at the tip of the left index finger.  The examiner reported that weakness causes loss in functional ability of the left index finger over time.  The examiner opined, "I can state that ROM most likely will decrease based on Veteran's statements and current exam, but I cannot state with certainty how much it will decrease."  Although there was less movement than normal documented in the left index finger, there was no evidence of ankylosis.  The examiner reported that the Veteran's left index finger disability has no impact on his ability to work.

Although the Veteran's left index finger disability was previously rated at zero percent under DC 5225 prior to January 24, 2017, the Board finds that the evidence of record demonstrates that a 10 percent rating is warranted under DC 8515 throughout the appeal period.  Critically, the January 2017 VA examiner did not indicate that the Veteran's disability had developed into neuropathy, but rather that the previous diagnosis had been inaccurate.  He stated that the Veteran's left index finger disability is properly diagnosed as left median nerve neuropathy.  As such, based on the evidence of record, the most pertinent of which is discussed above, the Board finds that the evidence most closely approximates mild incomplete paralysis of the left median nerve throughout the rating period on appeal.  38 C.F.R. § 4.7.  In this regard, the evidence shows that the Veteran experiences decreased motion, particularly DIP flexion in the left index finger, with decreased sensation at the tip of his finger.  This impairment results in the Veteran occasionally dropping objects.  There is no evidence that this impairment leads to significantly impaired function, impaired muscle strength, or atrophy.  In light of the foregoing, the Board concludes that the Veteran's left median nerve neuropathy of the index finger more closely approximates a 10 percent disability rating throughout the appeal period.

The Board also finds that the evidence does not more nearly approximate moderate incomplete paralysis of the left upper extremity at any time during the appeal period.  There is no evidence of moderate impairment of the left median nerve; rather, the limitation of motion and decreased sensation is limited to the Veteran's left index finger.  Notably, both the May 2011 and January 2017 VA examiners indicated that the Veteran's left upper extremity function was normal, with the exception of limitation of motion and decreased sensation in the index finger.  As such, the Board finds that the evidence does not more nearly approximate moderate incomplete paralysis of the left median nerve, and the evidence was not approximately evenly balanced on this point at any time during the appeal period.

Moreover, the Board concludes that a rating in excess of 10 percent is not warranted under any other applicable diagnostic code.  The VA examinations discussed above as well as the Veteran's treatment records all fail to show that limitation of motion results in a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible or that extension is limited by more than 30 degrees.  Therefore, a compensable rating under DC 5229 is not warranted.  Additionally, while a compensable rating is available for ankylosis of the index finger under DC 5225, there is no evidence of ankylosis at any time during this appeal.  As such, these diagnostic codes do not avail the Veteran.

In reaching the conclusion that a higher rating is not warranted, the Board has considered whether the Veteran's impaired motion with flare-ups and weakness contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the decreased sensation and weakness on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination reports reflect that the Veteran's functional impairment was taken into account.  None of the examinations or treatment records shows that the Veteran had muscle atrophy of the left index finger or other evidence of disuse due to his service-connected left index finger disability.  Accordingly, the criteria for a rating in excess of 10 percent for limitation of motion for the Veteran's service-connected left index finger disability have not been met. 38 C.F.R. § 4.71a, DC 5229.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left index finger disability, the evidence shows no distinct periods of time during the appeal period, when his disability varied to such an extent that a rating greater or less than 10 percent assigned herein would be warranted.  Hart, supra.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 10 percent rating, but no higher, is warranted for service-connected left index finger disability throughout the appeal period.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

New and material evidence having not been received, the claim of entitlement to service connection for a lumbar spine disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a left foot disability is denied.

Entitlement to a 10 percent rating, but no higher, for service-connected residuals of left index finger fracture to include left median nerve neuropathy is granted throughout the appeal period, subject to the legal authority governing the payment of compensation.


REMAND


After having considered the matter, and for reasons expressed below, the Board finds that the remaining issues on appeal must be remanded for further development.

The Veteran asserts entitlement to service connection for depression, as secondary to his service-connected DJD of the right foot with hallux valgus.  VA treatment records confirm a diagnosis of depressive disorder, not otherwise specified (NOS).  See, e.g., the VA treatment records dated in December 2012 and May 2013.  The Veteran has not been afforded a VA examination as to the question of nexus; therefore, this matter should be remanded in order to provide him with an examination as to the etiology of the diagnosed psychological disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

As to the service-connected DJD of the right foot with hallux valgus, the Veteran and his representative have asserted that his right foot symptomatology is significantly worse than was contemplated by the most recent (May 2011) VA examination.  Thus, in order to ensure that the record reflects the current extent of this disability, and to consider the possibility of a higher rating under every potential diagnostic code and theory, a VA examination, with findings responsive to the pertinent rating criteria, is needed.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed psychiatric disorder to include depressive disorder, NOS.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should identify all diagnosed psychiatric disorders, to include depressive disorder, NOS.

With respect to any diagnosed psychiatric disability, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed psychiatric disability was (1) caused or (2) aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities, to include his DJD of the right foot with hallux valgus.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of the Veteran's service-connected DJD of the right foot with hallux valgus.  The claims file must be made available to the examiner for review in connection with the examination.

The examination should be performed in accordance with the current disability benefits questionnaires.

The examiner should discuss any occupational impairment caused by the service-connected DJD of the right foot with hallux valgus.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4. Thereafter, readjudicate the claims on appeal.  If a benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


